El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación interpuesta por los demandados por ser frívola.
La corporación Nimaca Shoe Factory, Inc., y tres de sus directores demandaron a Nicolás Manrique Cartagena y a Mauro Fernández para que les lucieran entrega de los bienes de dicha corporación cuya posesión material, tenían los de-mandados, uno como superintendente del departamento de fabricación de calzado y el otro como administrador de los bienes de la misma, alegando para, ello que una junta de directores en la que estuvieron presentes todos sus miem-bros, entre ellos el demandado Cartagena, resolvió que los demandados cesaran en sus cargos, requiriéndoles para que hicieran entrega a los tres directores demandantes o a la corporación de la propiedad de ésta, de modo que quedase *327bajo la custodia de dichos tres directores, ordenándose ade-máis que el nuevo administrador que fué nombrado tomase posesión de los bienes de la corporación, pero que los deman-dados se han negado a entregar dichos bienes. La demanda fué jurada por los tres directores demandantes.
Los demandados comparecieron en el pleito Laciendo varias peticiones que les fueron negadas y solicitando algunas prórrogas para contestar pero hq lo hicieron y anotada su rebeldía la corte, a instancia de los demandantes, dictó sen-tencia contra los demandados fundada en el artículo 194, inciso segundo del Código de Enjuiciamiento Civil y en que la demanda está jurada.
Los apelantes radicaron la transcripción de los autos para la. apelación el Io. de diciembre último y después de obtener varias prórrogas para radicar su alegato lo presentaron el 19 de febrero y pocos días después se ha solicitado la desesti-mación que resolvemos.
 El único motivo alegado por los apelantes en apoyo de su recurso es el haber sido dictada la sentencia sin que la corte oyera prueba de la parte demandante para sostener las alegaciones de su demanda, limitándose el argumento de los apelantes, en apoyo de ese alegado error a decir en muy pocas líneas que si en un caso como éste quedan los demandantes relevados de presentar prueba debe saberse por la decisión de este tribunal, pues la práctica ha sido .siempre que se presente prueba y que el solo hecho de estar jurada la demanda en nada afecta a la cuestión porque la ley no distingue entre demandas juradas y no juradas en casos de esta índole. Esto es todo el alegato de los apelantes.
Para casos como el presente, dispone el Código de En-juiciamiento Civil en su artículo 194, No. 2, que si no se presentare la contestación dentro del término de la citación o de su prórroga deberá el secretario tomar razón de la j ebeldía del demandado; después de lo cual podrá el deman-dante solicitar en la primera o en cualquiera de las subsi-*328guientos sesiones de la corte, que se le conceda lo pedido en la demanda: y que si la'rendición de una cuenta o la prueba de algún hedió fuere necesario para fundamentar el fallo de la corte, o dar cumplimiento al mismo, la corte podrá! admitir la prueba, o a su discreción disponer el informe previo de peritos, y que si para determinar la cuantía de perjuicios fuese necesario el examen de una cuenta extensa, podrá disponer también un dictamen pericial, según lo ante--riormente dispuesto. Por consiguiente, estando jurados los hechos de la demanda por los tres demandantes directores de la corporación y tratándose en este caso de que los deman-dados hagan entrega, de los bienes que les fueron confiados para su administración a fin de ser cumplido un acuerdo de la junta d¿ directores de dicha corporación, pudo la corte dictar la sentencia apólada sin que se presentase prueba, por lo que es frívolo el único motivo alegado para sostener esta apelación, la que debe ser desestimada.